Title: From George Washington to Major General Philemon Dickinson, 22 September 1777
From: Washington, George
To: Dickinson, Philemon

 

Camp 28 Miles from Philada on the Reading Road.22d Sepr 1777
Dear Sir

I am favd with yours of the 21st and am happy to find that you are on the point of marching to the reinforcement of this Army. To quiet the Alarms and Fears of the people upon the Sound, I would recommend it to you to pick one thousand or twelve hundred of your best Militia and let the remainder return. If you come with them yourself I beg you may march with all possible expedition to form a junction with this Army, which (from present circumstances) I imagine will be in the Neighbourhood of Potts Grove. I need not tell you that I wish you to come with this detatchment but if the Service requires your stay in Jersey, you will be pleased to impress the necessity of a speedy junction upon the Officer who commands—The Rout over Coryells Ferry and across the Country will be the shortest. An officer should be always kept a head to gain intelligence of the Situation of the Enemy lest they should fall suddenly in with them. The same Officer may inquire where our Army lays that no unnecessary Ground may be gone over. I am &c.

P.S. The Van of the Enemy is about French Creek upon the West side of Schuylkill.

